FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50502

               Plaintiff - Appellee,             D.C. No. 2:92-cr-00749-SVW

   v.
                                                 MEMORANDUM *
 DARCY IRA THIGPEN, AKA Little Dee,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Stephen V. Wilson, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:          BEEZER, TROTT, and BYBEE, Circuit Judges.

        Darcy Ira Thigpen appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on the retroactive




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
application of Amendment 706 to the Sentence Guidelines provisions governing

crack cocaine. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Thigpen contends that the district court erred by denying his motion for a

sentence reduction under Amendment 706 because his sentence was based, in part,

on a sentencing range calculated under the Drug Quantity Table in U.S.S.G.

§ 2D1.1. This contention fails because Thigpen qualified as a career offender

under U.S.S.G. § 4B1.1. Because the district court sentenced Thigpen based on a

sentencing range calculated under § 4B1.1, he is not eligible for a sentence

reduction under Amendment 706. See United States v. Wesson, 583 F.3d 728, 731

(9th Cir. 2009).

       AFFIRMED.




EH/Research                               2                                    08-50502